      Case 2:21-cv-01117-KJM-AC Document 6 Filed 08/23/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JOHN EDWARD FINDLEY,                              No. 2:21-cv-1117 KJM AC P
12                       Petitioner,
13           v.                                         ORDER
14    COUNTY OF EL DORADO, et al.,
15                       Respondents.
16

17          Petitioner, a pretrial detainee proceeding pro se, has filed an application for a writ of

18   habeas corpus under 28 U.S.C. § 2241.

19          On June 25, 2021, the magistrate judge filed findings and recommendations, which were

20   served on petitioner and which contained notice to petitioner that any objections to the findings

21   and recommendations were to be filed within twenty-one days. ECF No. 4. Petitioner has not

22   filed objections to the findings and recommendations.

23          The court presumes that any findings of fact are correct. See Orand v. United States,

24   602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed

25   de novo. See Robbins v. Carey, 481 F.3d 1143, 1147 (9th Cir. 2007) (“[D]eterminations of law

26   by the magistrate judge are reviewed de novo by both the district court and [the appellate] court

27   . . . .”). Having reviewed the file, the court finds the findings and recommendations to be

28   supported by the record and by the proper analysis.
                                                        1
      Case 2:21-cv-01117-KJM-AC Document 6 Filed 08/23/21 Page 2 of 2


 1         Accordingly, IT IS HEREBY ORDERED that:
 2         1. The findings and recommendations filed June 25, 2021, ECF No. 4, are adopted in full.
 3         2. Petitioner’s application for writ of habeas corpus is dismissed without prejudice.
 4          3. The court declines to issue the certificate of appealability referenced in 28 U.S.C.
 5   § 2253.
 6          4. The Clerk of the Court is directed to close this case.
 7   DATED: August 20, 2021.
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
